MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Jul 31 2017, 9:35 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Jamie C. Carson, Sr.                                     Curtis T. Hill, Jr.
Pendleton Correctional Facility                          Attorney General of Indiana
Pendleton, Indiana
                                                         Ian McLean
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jamie C. Carson, Sr.,                                    July 31, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A02-1610-CR-2337
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Respondent                                      Judge
                                                         The Honorable Anne Flannelly,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G04-9910-PC-189843



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2337 | July 31, 2017           Page 1 of 3
                                             Case Summary
[1]   Jamie C. Carson, Sr., appeals the trial court’s denial of his motion to correct

      erroneous sentence. Carson claims that the trial court erred in denying his

      motion. Finding no error, we affirm.


                                  Facts and Procedural History
[2]   On October 28, 1999, Carson committed the crimes, involving two separate

      victims, from which this appeal stems. Carson was originally charged with

      thirty-seven counts. On November, 30, 2000, the State amended the

      information and charged Carson with two counts of class A felony criminal

      deviate conduct, class A felony robbery, class A felony attempted robbery, two

      counts of class B felony criminal confinement, and class A misdemeanor

      carrying a handgun without a license. Following a bench trial, the trial court

      found Carson guilty of all seven charges. The trial court imposed an aggregate

      sentence of 120 years.


[3]   Carson appealed, and this Court affirmed his convictions and sentence. Carson

      v. State, No. 49A05-0206-CR-260 (Ind. Ct. App. May 28, 2003), trans. denied.

      Thereafter, Carson sought postconviction relief. Another panel of the court

      concluded that appellate counsel offered ineffective assistance for failing to

      argue that the sentences on counts 4 and 5 violated the consecutive sentencing

      statute, and remanded with instructions to enter a sentence of fifty-five years for

      counts 4 and 5. Carson v. State, No. 49A05-1502-PC-69, 2015 WL 8479530, at

      *12-13 (Ind. Ct. App. Dec. 10, 2015), trans. denied (2016).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2337 | July 31, 2017   Page 2 of 3
[4]   On September 9, 2016, Carson filed a motion to correct erroneous sentence,

      claiming that his sentence violated double jeopardy principles. The trial court

      denied the motion that same day. This appeal followed.


                                     Discussion and Decision
[5]   Carson appeals the trial court’s ruling on his motion to correct erroneous

      sentence. Our supreme court has held that


              a motion to correct sentence may only be used to correct
              sentencing errors that are clear from the face of the judgment
              imposing the sentence in light of the statutory authority. Claims
              that require consideration of the proceedings before, during, or
              after a trial may not be presented by way of a motion to correct
              sentence.


      Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). We recently held that a

      double jeopardy claim does not meet the “erroneous on its face” standard

      because it requires consideration of matters outside the face of the sentencing

      judgment. Micheau v. State, 74 N.E.3d 567, 569 (Ind. Ct. App. 2017), trans.

      denied. Therefore, we affirm.


[6]   Affirmed.


      Baker, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2337 | July 31, 2017   Page 3 of 3